DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maienschein (DE 102014214829 A1).
Regarding claim 1, Maienschein discloses a vibration damping apparatus including a support member (65, 70) configured to rotate together with a rotational element (60), to which a torque is transferred from an engine, about a rotation center  (15) of the rotational element, a restoration force generating member (25, 200) coupled to the support member so as to transmit and receive the torque with the support member and configured to swing along with rotation of the support member (evident from figures; the members receive and transmit torque through coupling pin 100), and an inertial mass (30) coupled to the support member via the restoration force generating member (evident from fig.3) and configured to swing about the rotation center in conjunction with the restoration force generating member along with the rotation of the support member (evident from fig.3), the vibration damping apparatus comprising: a first guide surface (105) provided on the restoration force generating member; a second guide surface (110) provided on the inertial mass; and a coupling member (205) having a first rolling portion (portion rolling in the first guide surface) and a second rolling portion (portion rolling in the second guide surface) integrated together and arranged so that the first rolling portion rolls along the first guide surface and the second rolling portion rolls along the second guide surface (evident from figures), wherein the first and second guide surfaces are formed so that the first rolling portion rolls along the first guide surface and the second rolling portion rolls along the second guide surface along with the rotation of the support member to cause the restoration force generating member to swing relative to the rotation center along a radial direction of the support member and cause the inertial mass to swing about the rotation center (both these motions would be possible based on the rolling of the coupling member along the guide member, note the claim only requires radial movement and rotation both of which can happen when the masses vibrate and move in the system, the claim does not specify or exclude other motions or precisely limit the motion of each element, in other words even components of motion in a radial or rotational direction could read on this), and  4PRELIMINARY AMENDMENTAttorney Docket No.: Q252019Appln. No.: National Stage of PCT/JP2018/036407when the support member rotates, a component force of a centrifugal force acting on the restoration force generating member is transferred from the first guide surface to the second guide surface via the coupling member (evident from fig.3, since the member is connected to the coupling member it would transfer a component of force through it to the relative guide surfaces).  
Regarding claim 2, Maienschein discloses the vibration damping apparatus according to claim 1, wherein the first and second guide surfaces are formed so that the first rolling portion rolls along the first guide surface and the second rolling portion rolls along the second guide surface along with the rotation of the support member to cause the restoration force generating member to swing relative to the rotation center along the radial direction of the support member and to swing about an imaginary axis defined to have an invariant position relative to the inertial (absent any particular structure being claimed which precisely defines how the guide surfaces are formed to allow said function to occur, it would follow that any guide surface should be able to functionally perform the stated function).  
Regarding claim 4, Maienschein discloses the vibration damping apparatus according to claim 1, wherein the first and second rolling portions are integrated together so as to extend coaxially with each other, and a diameter of one of the first and second rolling portions is smaller than a diameter of the other one of the first and second rolling portions (seen in fig.3).  
Regarding claim 6, Maienchein discloses the vibration damping apparatus according to claim 1, wherein the restoration force generating member has two pieces of the first guide surface arranged symmetrically across a center line in a width direction of the restoration force generating member (seen in fig.2), and the inertial mass has a plurality of pieces of the second guide surface formed in association with the pieces of the first guide surface of the restoration force generating member (evident from both figures 2 and 3; the guide surfaces or recesses are associated with one another).  
Claim(s) 1, 8-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maienschein (DE 102014217470).
Regarding claim 1, Maienschein discloses a vibration damping apparatus including a support member (35, 40) configured to rotate together with a rotational element (70), to which a torque is transferred from an engine, about a rotation center  (15) of the rotational element, a restoration force generating member (75, 85) coupled to the support member so as to transmit and receive the torque with the support member and configured to swing along with rotation of the support member (evident from figures; the members receive and transmit torque through coupling pin 100), and an inertial mass (80) coupled to the support member via the restoration (evident from fig.1) and configured to swing about the rotation center in conjunction with the restoration force generating member along with the rotation of the support member (evident from fig.1; due to the rolling element inside kidney shaped slots described in the translation, there would be the swinging motion claimed), the vibration damping apparatus comprising: a first guide surface (95) provided on the restoration force generating member; a second guide surface (95) provided on the inertial mass; and a coupling member (100) having a first rolling portion (portion rolling in the first guide surface) and a second rolling portion (portion rolling in the second guide surface) integrated together and arranged so that the first rolling portion rolls along the first guide surface and the second rolling portion rolls along the second guide surface (evident from figures), wherein the first and second guide surfaces are formed so that the first rolling portion rolls along the first guide surface and the second rolling portion rolls along the second guide surface along with the rotation of the support member to cause the restoration force generating member to swing relative to the rotation center along a radial direction of the support member and cause the inertial mass to swing about the rotation center (both these motions would be possible based on the rolling of the coupling member along the guide member, note the claim only requires radial movement and rotation both of which can happen when the masses vibrate and move in the system, the claim does not specify or exclude other motions or precisely limit the motion of each element, in other words even components of motion in a radial or rotational direction could read on this), and  4PRELIMINARY AMENDMENTAttorney Docket No.: Q252019Appln. No.: National Stage of PCT/JP2018/036407when the support member rotates, a component force of a centrifugal force acting on the restoration force generating member is transferred from the first guide surface to the second guide surface via the coupling member (evident from fig.1, since the member is connected to the coupling member it would transfer a component of force through it to the relative guide surfaces).  
(35, 40) is arranged between at least a part of the restoration force generating member and at least a part of the inertial mass in an axial direction (seen in fig.1).  
Regarding claim 9, Maienschein discloses the vibration damping apparatus according to claim 8, wherein one of the restoration force generating member and the inertial mass includes two plate members (75, 85) coupled together so as to face each other at a distance in the axial direction, the support member includes two support plates (35, 50) arranged side by side in the axial direction between the two plate members, and the other one of the restoration force generating member and the inertial mass (80) is arranged between the two support plates in the axial direction.  
Regarding claim 10, Maienshein discloses the vibration damping apparatus according to claim 1, wherein the support member is configured to rotate coaxially and together with any rotational element of a damper apparatus including a plurality of rotational elements including at least an input element and an output element (input 335, output 345), and an elastic body (340) configured to transfer the torque between the input element and the output element.  
Regarding claim 11, Maienschein discloses the vibration damping apparatus according to claim 10, wherein the output element of the damper apparatus is actively coupled to an input shaft (203) of a transmission.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maienschein (DE 102014214829 A1) in view of Baral (USpgpub 20130283966).
Regarding claim 3, Maienschein discloses in the machine translation that the selection of curvature for the guide surfaces is a matter of choice and that the contours can be different. However, Maienschien doesn’t explicitly disclose wherein the first guide surface is a concave surface receding toward the rotation center or receding opposite to the rotation center, and the second guide surface is a concave surface receding opposite to the first guide surface.  
Baral teaches the concept of providing two guide surfaces (28, 30) in which  a first guide surface is a concave surface receding toward the rotation center or receding opposite to the rotation center, and a second guide surface is a concave surface receding opposite to the first guide surface (seen in figures 1-4, particularly fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the contours of the guide surfaces in Maienschien according to the teachings of Baral since it is known that different arrangement of contours could be utilized to achieve different vibration dampening characteristics, this is already contemplated in Maienschein and throughout the prior art.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maienschein (DE 102014214829 A1) in view of Risser (DE 102015208736 A1).
Regarding claim 5, Maienschein fails to disclose the vibration damping apparatus according to claim 4, wherein 5PRELIMINARY AMENDMENTAttorney Docket No.: Q252019 Appln. No.: National Stage of PCT/JP2018/036407 the coupling member has a tapered surface formed between a rim of an outer peripheral surface of the first rolling portion on the second rolling portion side and a rim of an outer peripheral surface of the second rolling portion on the first rolling portion side, 
Risser teaches and/or suggests the use of a tapered surface formed between a rim of an outer peripheral surface of the first rolling portion on the second rolling portion side and a rim of an outer peripheral surface of the second rolling portion on the first rolling portion side, and the tapered surface is inclined farther away from the one of the first and second rolling portions and closer to the other one of the first and second rolling portions with increasing distance from an inner peripheral side to an outer peripheral side (seen in fig.1, the rolling element 21 has a tapered surface in the same manner as claimed/disclosed by Applicant).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substituted the non-tapered surface of the rolling element in Maienschein with the known tapered surface of the rolling element in Risser, in order to provide the predictable result of providing spacing between elements 12, 14 and masses 22, 24 thereby ensuring smooth operation of the pendulum masses.  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656